Citation Nr: 0502092	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  03-01 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for diabetes mellitus as 
secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and a friend


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel

INTRODUCTION

The veteran had active military service from November 1961 to 
November 1963.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.

In June 2004, the appellant provided testimony at a Board 
hearing held at the RO before the undersigned Acting Veterans 
Law Judge.  A transcript of the hearing has been associated 
with the claims file. 


FINDINGS OF FACT

1.  The veteran never served in the Republic of Vietnam 
during the Vietnam era; thus, he is not presumed to have been 
exposed to herbicides in service.  

2.  Diabetes mellitus was not shown in service or for many 
years thereafter, nor was it disabling to a compensable 
degree during the first post service year.

3.  The veteran's diabetes mellitus has not been linked to 
active service on any basis and his exposure to herbicides 
during service has not been established by competent 
evidence.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active 
service, and may not be presumed to be due to service to 
include as secondary to herbicide exposure.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a), (e) 
(2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

If not shown during service, service connection may be 
granted for presumptive disease such as diabetes mellitus if 
shown disabling to a compensable degree during the first post 
service year.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2004).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity. When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  Id.

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b), by the submission of (a) evidence that 
a condition was "noted" during service or during an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  A lay person is competent to testify only as to 
observable symptoms.  Falzone v. Brown, 8 Vet. App. 398, 403 
(1995).  A layperson is not, however, competent to provide 
evidence that the observable symptoms are manifestations of 
chronic pathology or diagnosed disability, unless such a 
relationship is one to which a lay person's observation is 
competent.  See Savage, 10 Vet. App. at 495-97. 

The CAVC has further determined chronicity was not 
demonstrated when the sole evidentiary bass for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to a herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307(a)(6)(iii).

VA General Counsel has stated that service in a deep-water 
vessel in waters offshore of the Republic of Vietnam does not 
constitute service "in the Republic of Vietnam."  See 
VAOPGCPREC 27-97.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied:  
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, type II 
diabetes mellitus, porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea) and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The term 
"soft-tissue sarcoma" includes epithelioid sarcoma.  
38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within thirty years, after the last date 
on which the veteran was exposed to a herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

Evidence which may be considered in rebuttal of service 
incurrence of a disease listed in Sec. 3.309 will be any 
evidence of a nature usually accepted as competent to 
indicate the time of existence or inception of disease, and 
medical judgment will be exercised in making determinations 
relative to the effect of intercurrent injury or disease.  
The expression "affirmative evidence to the contrary" will 
not be taken to require a conclusive showing, but such 
showing as would, in sound medical reasoning and in the 
consideration of all evidence of record, support a conclusion 
that the disease was not incurred in service.  38 C.F.R. 
§ 3.307(d).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 67 Fed. Reg. 42,600, 42,604 (June 
24, 2002).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit (CAFC) has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

In the regulations implementing the Veterans Claims 
Assistance Act of 2000 (VCAA), competent lay evidence is 
defined as any evidence not requiring that the proponent have 
specialized education, training or experience.  

Lay evidence is competent if it is provided by a person who 
has knowledge of the facts or circumstances and conveys 
matters that can be observed and described by a lay person.  
38 C.F.R § 3.159(a)(1).

In the regulations implementing the VCAA, competent medical 
evidence is defined as evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions.  Competent medical 
evidence may also mean statements conveying sound medical 
principles found in medical treatises.  It would also include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports or 
analyses.  See 38 C.F.R § 3.159(a)(2).  See also, Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); Alemany v. Brown, 9 Vet. App. 518, 519

Analysis

Preliminary Matter:  Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), was enacted on 
November 9, 2000, after the veteran filed his claim in June 
2000.  This law eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

VA issued regulations to implement the VCAA in August 2001.  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  

VA has stated that the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided in the VCAA.  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  
The August 2001 rating decision, January 2003 statement of 
the case, February 2004 supplemental statement of the case, 
and VA letters in July 2000, November 2000 and May 2003 read 
together apprised the veteran of the information and evidence 
needed to substantiate his claim for service connection, the 
laws applicable in adjudicating the appeal, and the reasons 
and bases for VA's decision.  Furthermore, these documents 
outline the specific medical and lay evidence that was 
considered when the determinations were made.  

In particular, in a May 2003 letter, the veteran was informed 
of the enactment of the VCAA and was advised to identify any 
evidence in support of his claim that had not been obtained.  
He was also advised of the evidence he needed to submit to 
show that he was entitled to service connection for diabetes 
mellitus.  The letter further informed him that VA would 
obtain his service medical records, VA records, and other 
pertinent federal records.  

He was informed that VA would also make reasonable efforts to 
obtain any identified private medical evidence.  However, it 
was ultimately his responsibility to submit any private 
records.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran of the information 
and evidence necessary to substantiate his claim as required 
by Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board notes that, in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, (PVA), 345 F.2d 1334 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The CAFC concluded that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  However, a year passed since the May 
2003 letter was sent to the veteran by the RO.  In addition, 
the RO reviewed the claim in February 2004 as evidence in the 
supplemental statement of the case and the veteran had a 
Board hearing in June 2004.

Accordingly, the Board concludes that the veteran has been 
provided statutorily sufficient time and opportunity to 
submit evidence in support of his claim.  Also, it must be 
noted that the President signed a technical amendment to 
clarify that the time limitations for submitting evidence in 
the VCAA do not prevent VA from issuing a decision before 
expiration of that time period.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C. § ____).  

It is also noted that a recent case of the CAVC held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable agency of original jurisdiction decision.  
Pelegrini v. Principi, 18 Vet. App. 1112 (2004) (withdrawing 
and replacing Pelegrini v. Principi, 17 Vet. App. 412 
(2004)).  Here, the veteran's formal VCAA notification letter 
was sent in May 2003, after his claim was initially denied.   
However, the record as noted reflects a conscientious effort 
on VA's part to develop facts pertinent to the claim and in 
so doing the VA contacted the service department to locate 
exposure information and the RO also obtained a substantial 
record of VA treatment in response to the veteran's statement 
regarding a favorable statement/opinion.  Thus he had ample 
assistance from VA in developing the facts pertinent to the 
claim before and after the notice so the timing of the notice 
is not a material issue at this point, albeit a technical 
Pelegrini violation.  That decision did not preclude VA from 
establishing harmless error.

The CAVC in Pelegrini also held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of his claim.  See also, VAOPGCPREC 01-04.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been satisfied, any error in not providing a single notice to 
the veteran covering all content requirements with 
specificity is harmless error.  The Board must observe that 
the appellant submitted a substantial amount of material at 
the hearing in response to the invitation to submit evidence 
that was felt to support the claim.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

The law provides that the assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the record does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim that has been addressed in this 
decision.  His service medical records and VA treatment 
records are included in the file.  He was afforded a VA 
examination for Agent Orange in 1997.  However, another 
examination was not necessary in this case because the record 
contains sufficient evidence to make a decision on the claim.  
The veteran has been accorded ample opportunity to present 
evidence and argument in support of this appeal and has 
associated it with the record.  Hence, VA's duty to assist 
the veteran in the development of the veteran's claim has 
been satisfied.  
Turing to the merits of the claim the veteran's service 
medical records are negative for any evidence or findings of 
diabetes mellitus.  His service personnel records, and record 
of service (DD-214), are negative for any documentation of 
his ever having served in Vietnam.  The service at Fort Ord 
and Camp Roberts, where the veteran contends the exposure 
occurred, is confirmed there as well as in service medical 
record entries.  In March 2001 the service department 
reported not having located evidence of herbicide exposure.  

In summary, the medical evidence shows that the veteran 
received a VA Agent Orange examination in 1997 that listed 
diabetes in the diagnostic assessment.  Prior and 
subsequently dated VA medical treatment collectively reports 
new onset diabetes with positive family history.  A VA 
examiner in 2001 reported type II diabetes mellitus with 
retinopathy by history and almost certainly with peripheral 
neuropathy.

The veteran has asserted beginning with the Agent Orange 
examination in 1997 and recently in hearing testimony (inter 
alia p. 3-8, 15) that his exposure to herbicides occurred in 
testing at Fort Ord and Camp Roberts.  He recalled at the 
1997 examination that he served there as a cook and his unit 
was involved in testing Agent Orange on tanks, vegetation and 
personnel at "Hunter Liggett".  His exposure statement in 
May 2001 recalled that he was continuously exposed to 
soldiers who were working with Agent Orange and that the mess 
facility was within a few feet of the area where Agent Orange 
was sprayed and he was exposed directly through air and the 
soldiers going through the mess facility.

At the recent Board hearing the veteran submitted a 
substantial amount of documentary evidence regarding VA 
benefit matters and litigation that involved herbicides/Agent 
Orange.  An undated report entitled "Exposure to Agent 
Orange Outside of Vietnam" noted confirmed use at Fort Drum, 
New York in 1959, but did not list the veteran's base as one 
where spraying had been alleged.  A report prepared in 1995 
regarding Ft. Ord in the program to complete toxic cleanup of 
military facilities noted the base was a Superfund site and 
had a serious unexploded ordinance problem and that clean up 
was well underway at several of the most polluted sites.  The 
report noted the various types of "common" contaminants 
found at defense installations and listed Agent Orange among 
"Unique Military Wastes."  A list of Army projects referred 
to Fort Ord but did not list herbicides as being a material 
assessed there.  

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (observing that, in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify."  (citations omitted)).  

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection.  To establish 
entitlement to service connection, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis) Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); (2) 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence) Layno v. Brown, 6 Vet. App. 465, 
469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991); and (3) a nexus between the in-service disease or 
injury and the current disability (medical evidence) 
Grottveit v. Brown, 5 Vet. App. 91. 93 (1993).  See Caluza v. 
Brown, 7 Vet. App. 498 (1995); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The veteran has met the first requirement to prevail on a 
claim of entitlement to service connection; that is, he has 
the disability at issue claimed as type II diabetes mellitus.  
He does not satisfy the other basic two requirements for 
prevailing on a claim for service connection.  That is, there 
is no evidence of incurrence or aggravation of type II 
diabetes mellitus in service, such disorder is not shown 
disabling to a compensable degree during the first post 
service year, nor is there any competent and probative 
medical evidence which relates the disorder to service on any 
basis.  

Although the veteran stated in his notice of disagreement 
that on a specified date that a VA physician told him his 
"condition" was likely related to "the exposure" during 
military service, the record was obtained and it did not 
reflect any such statement or opinion.  The report showed a 
neurology evaluation for peripheral neuropathy.  In addition 
such a statement made undoubtedly based on history related by 
the appellant is not competent medical evidence.  See e.g., 
Le Shore v. Brown, 8 Vet. App. 406, 409 (1995).

The Board notes that special criteria apply to the veteran's 
case; however, he does not satisfy those criteria.  The 
veteran never served in Vietnam and therefore his diagnosed 
type II diabetes mellitus may not be presumed to have been 
incurred in service.  Instead, the veteran states that his 
exposure to herbicides took place in connection with his 
service at Fort Ord.  There is no service department 
documentation of his herbicide exposure as claimed.  In 
addition, the information added at the Board hearing does not 
indicate herbicides were a substance found at Ft. Ord or that 
the base was surveyed for herbicides.  Unfortunately the 
information serves to support the service department finding 
of no evidence of exposure rather than undermine it.  
Although it is important information in the context of this 
case it serves to place the preponderance of the competent 
evidence against the claim on the crucial element of exposure 
to herbicides/Agent Orange.  

The veteran is a lay person who has expressed an opinion 
relating his diabetes mellitus to service.  He is not 
competent to address causation or etiology of his diabetes.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Here 
there is the positive family history that is often noted in 
the medical records.  It is noteworthy that the references to 
positive family history of diabetes appear consistently in 
the record after the Agent Orange examination in 1997 when 
the veteran was noted as having the disease.  More recent 
records do not list herbicide exposure as an alternative 
etiology for his adult onset diabetes. 

Similarly, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions, and 
certainly cannot oppose the competent VA medical opinion of 
record.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The Board's application of the pertinent governing laws and 
regulations does not permit a grant of entitlement to service 
connection for diabetes mellitus, type II on any basis, 
including as secondary to herbicide exposure.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307(a)(6)(d), 
3.309(e) (2004).  Although the veteran is entitled to the 
benefit of the doubt where the evidence is in approximate 
balance, the benefit of the doubt doctrine is inapplicable 
where, as here, the preponderance of the evidence is against 
the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


ORDER

Entitlement to service connection for diabetes mellitus as 
secondary to herbicide exposure is denied.



	                        
____________________________________________
	SUSAN J. JANEC
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


